Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
This Office action is in response to the amendments filed on 5/27/2021. The amendments to the claims were received and have been entered. Claims 14, 16 and 18 have been amended. Claims 15-17 and 19 have been canceled. Claims 21 and 22 have been newly added. Therefore, claims 1-14, 18 and 20-22 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda US 2012/0050331 in view of Miyake US 2014/0358981.
Regarding claim 1, Kanda teaches a display apparatus (100, see Figs 4-7) comprising:  a communication module (106, see ¶31) comprising circuitry; a display (101); a motor (not teach) configured to rotate the display (orientation detector 209 rotates the display in vertical or horizontal orientation, see three last line of ¶36); 
a user-input module (an operation button, see ¶43); a memory (103, ¶30) storing at least one instruction; and a processor (a CPU 102, ¶30) configured to be in communication with the communication module (106), the display (101), the user input 
Kanda does not disclose in the above-cited embodiment “control the display to display a first screen based on the display being placed in a first orientation, and based on a first user command being input through the user input module while the first screen is displayed, control the display to display at least one second screen having a history of being displayed on the display and having information on a display orientation of the at least one second screen being displayed.”

    PNG
    media_image1.png
    428
    478
    media_image1.png
    Greyscale

However, in another embodiment Figures 11-13 of Kanda does suggest control the display to display a first screen based on the display being placed in a first (an operation button G3 controls a channel of a broadcast screen G1 (interpreted a first screen) which is displayed on the display 101 in the horizontal orientation. See Kanda ¶43);
control the display to display at least one second screen having a history of being displayed on the display and having information on a display orientation of the at least one second screen being displayed (the operation button G3 controls the operation image G3 (e.g., interpreted a user input module) can be changed between horizontal mode and vertical mode, according to the rotation. In this case, in response to changing the operation image G3, the display of the external input screen G2 (interpreted a history of being connected) is controlled or changed, see ¶58; the TV display 100 displays at least one second screen G2 and G5 in the orientation in accordance with the orientation and information, rotates the at least one second screen G2 and G5, and displays the rotated second screen G2 and G5 on the display 101 as the external input screen G2. See Kanda ¶62);
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have an operation button G3 controls a channel of a broadcast screen G1 (interpreted a first screen) which is displayed on the display 101 in the horizontal orientation; the operation button G3 controls the operation image G3 (e.g., interpreted a user input module) can be changed between horizontal mode and vertical mode, according to the rotation, in response to changing the operation image G3, the display of the external input screen G2 (interpreted a history of being connected) is controlled; the TV display 100 displays at least one second screen G2  as Kanda suggests in Figures 11-13, to modify the embodiment of Figures 4-7. The motivation for doing so would make the display screen output from the mobile phone 200 and changed in accordance with the orientation easier to see. See ¶62.
Kanda fails to teach a motor configured to rotate the display.
Miyake teaches the rotation of the display screen of the display apparatus can be driven by a motor. See Miyake ¶55, and ¶58.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the rotation of the display screen of the display apparatus can be driven by a motor disclosed by Miyake for the system of Kanda. The motivation for doing so would set angle of view and display direction to be transmitted to the transmission target device. Miyake ¶8. Because Kanda further teaches other TV display and the mobile phone, the display device and the information terminal device may be an information device such as a personal computer (PC), a notebook PC, a personal digital assistant (PDA) are applied. See Kanda ¶20.
Regarding claim 2, Kanda and Miyake teach the apparatus of claim 1, wherein the processor is further configured to, based on one second screen being selected, control the display to display content corresponding to the selected second screen. (Kanda teaches controlling second screens G2 and G5 are selected by operation button 
Regarding claim 3, Kanda and Miyake teach the apparatus of claim 2, wherein the processor is further configured to, based on a display orientation corresponding to the selected second screen being a second orientation, control the motor to rotate the display to the second orientation. (Kanda teaches based on second screens G2 and G5 selected by operation button G3 and displayed the second screens G2 and G5 on the display 101 in the horizontal orientation. See ¶43; the operation button G3 controls the second screens G2 and G5 rotating between horizontal mode and vertical mode, according to the rotation, see ¶58; based on the information of the orientation, the TV display 100 rotates the at least one second screen G2 and G5, and displays the rotated second screens G2 and G5 on the display 101 as the external input screen G2. See Kanda ¶62. As modified, Miyake teaches control the motor to rotate the images 52 and 53 including DVD image to the second orientation. See Miyake ¶55, and ¶58).
Regarding claim 4, Kanda and Miyake teach the apparatus of claim 2, wherein the processor is further configured to, based on the selected second screen corresponding to an external device having a history of being connected to the display apparatus, control the communication module to initiate a communication connection with the external device corresponding to the selected second screen and control the 
Regarding claim 8, Kanda and Miyake teach the apparatus of claim 4, wherein at least one second screen is configured to display communication connection information for a corresponding external device, and wherein the processor is further configured to, based on the external device corresponding to the selected second screen being disconnected from the communication module, control the display to display a message inquiring about a communication connection with the external device corresponding to the selected second screen. (Kanda teaches if it is determined that the mobile phone 200 is disconnected from the TV receiver 100 (Yes at S30), the controller 102 ends the displaying of the external input screen G2 on the display 101 (S31) so that only the broadcast screen is displayed as before. Similarly, when there is an instruction to turn off the display of the external input screen G2 via the button G32 of the operation image 
Regarding claim 14, Kanda teaches a method of controlling (see Fig 7, and ¶39-¶40) a display apparatus (100) including a display (101) and a motor (not teach) configured to rotate the display (orientation detector 209 rotate the display in vertical or horizontal orientation, see three last line of ¶36), the method comprising: 
displaying a first screen based on the display being placed in a first orientation; (displaying a broadcast screen G1 (interpreted a first screen) on the display 101 in the horizontal orientation. See ¶43, and figure11);
displaying, based on a first user command being input through a user input module while the first screen is displayed, at least one second screen having a history of being displayed on the display and having information on a display orientation of the at least one second screen being displayed (displaying the external input screen G2 (interpreted a history of being connected) in response to the operation button G3 controls the operation image G3 (e.g., interpreted a user input command) see ¶58;
displaying at least one second screen G2 and G5 (interpreted a history of being connected) on the display 101 in accordance with the orientation and information, rotating the at least one second screen G2 and G5, and displaying the rotated second screen G2 and G5 on the display 101 as the external input screen G2. See Kanda ¶62)
displaying, based on one second screen being selected, content corresponding to the selected second screen and controlling, based on a display orientation corresponding to the selected second screen being a second orientation which is not teach) to rotate the display to the second orientation (displaying the content contained on the broadcast screen of the display 101 (S20), the broadcast screen is displayed on the TV display 100; the display screen includes a program guide, content input from a recorder. See ¶48; controlling the displayed content contained in broadcasting program on the display 101. See ¶30; controlling second screens G2 and G5 are selected by operation button G3 and displayed the second screens G2 and G5 on the display 101 in the horizontal orientation. See ¶43; the operation button G3 controls the second screens G2 and G5 rotating between horizontal mode and vertical mode, according to the rotation, see ¶58; based on the information of the orientation, the TV display 100 rotates the at least one second screen G2 and G5, and displays the rotated second screens G2 and G5 on the display 101 as the external input screen G2. See Kanda ¶62).
Kanda fails to teach a motor configured to rotate the display.
Miyake teaches the rotation of the display screen of the display apparatus can be driven by a motor. See ¶55, and ¶58.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the rotation of the display screen of the display apparatus can be driven by a motor disclosed by Miyake for the system of Kanda. The motivation for doing so would set angle of view and display direction to be transmitted to the transmission target device. Miyake ¶8. Because Kanda further teaches other TV display and the mobile phone, the display device and the information terminal device may be an information .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14, 18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2011/0037609 in view of Miyake US 2014/0358981.	
Regarding claim 1, Kim teaches a display apparatus (100, see Fig 17, and ¶167) comprising: a communication module (110, see ¶168) comprising circuitry; a display (151); a motor (not teach) configured to rotate the display (rotate the image of the contents, see ¶105); a user-input module (drags operations e.g. tilt, rotate, multi-touch, see ¶105); a memory (160, ¶166) storing at least one instruction; and a processor (a control unit 180 is a processor, ¶196) configured to be in communication with the communication module (110), the display (151), the user input module (the drags operations), and the memory (160) to control the display apparatus (100, see ¶96); wherein the processor, upon execution of the stored at least one instruction (see ¶193-¶196).
Kim does not disclose in the above-cited embodiment “control the display to display a first screen based on the display being placed in a first orientation, and based on a first user command being input through the user input module while the first screen 

    PNG
    media_image2.png
    208
    450
    media_image2.png
    Greyscale

However, in another embodiment Figures 7, and 12D of Kim does suggest control the display to display a first screen based on the display being placed in a first orientation (control the channel information of the TV image 41 (interpreted a first screen) is displayed in a horizontal orientation; see ¶65, and Fig 7) and based on a first user command being input through the user input module while the first screen is displayed (the channel browsing operation is performed after a predetermined command input from the user; see ¶64);

    PNG
    media_image3.png
    224
    419
    media_image3.png
    Greyscale

(control at least the DVD title “Kung Fu Panda” image 72; see ¶90, and Fig 12D) having a history of being displayed on the display (Fig 7 shows the list of records TV content, DVD content, Wii content, and VCR content are connected to the TV display and displayed) and having information on a display orientation of the at least one second screen being displayed (control the contents corresponding to the DVD title “Kung Fu Panda” image 72 and transmit the control signal through the communication unit, and the DVD title “Kung Fu Panda” image 72 interpreted at least one second screen is displayed in a second orientation; see ¶126, ¶113 and Fig 12D).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have control the channel information of the TV image 41 (interpreted a first screen) is displayed in a horizontal orientation after the predetermined command input from a user; control at least the DVD title “Kung Fu Panda” image 72 in the list of records TV content, DVD content, Wii content, and VCR content connected to the TV and displayed; and control the contents corresponding to the DVD title “Kung Fu Panda” image 72 and transmits the control signal through the communication unit, and the DVD title “Kung Fu Panda” image 72 (interpreted at least one second screen) is displayed in a second orientation as Kim suggests in Figures 7 and Figure 12D, to modify the embodiment of Figure 17. The motivation for doing so would provide a more intuitive and convenient user interface to a user. See Kim ¶9.
Kim fails to teach a motor configured to rotate the display.
Miyake teaches the rotation of the display screen of the display apparatus can be driven by a motor. See Miyake ¶55, and ¶58.

Regarding claim 2, Kim and Miyake teach the apparatus of claim 1, wherein the processor is further configured to, based on one second screen being selected, control the display to display content corresponding to the selected second screen. (Kim teaches the processor controls the contents corresponding to the selected virtual image 72 (i.e., the KUNG FU PANDA title) and transmits the control signal through the communication unit to the TV 31; see Kim ¶126 and Fig 12D).
Regarding claim 3, Kim and Miyake teach the apparatus of claim 2, wherein the processor is further configured to, based on a display orientation corresponding to the selected second screen being a second orientation, control the motor to rotate the display to the second orientation. (Kim teaches images 52 and 53 including DVD image of the external devices may be displayed vertically in the second orientation; see ¶70 and Fig 7; As modified, Miyake teaches control the motor to rotate the images 52 and 53 including DVD image to the second orientation. See Miyake ¶55, and ¶58. Because Kim further teaches other types of target devices may be one of various external devices (e.g., DVD players, Blu-ray players, VCRs, PCs, MP3 players, audios, DVix players, and games) are applied equally, and greater components (i.e., the motor of Miyake) alternatively are implemented. See Kim ¶165, and ¶167).
Regarding claim 4, Kim and Miyake teach the apparatus of claim 2, wherein the processor is further configured to, based on the selected second screen corresponding to an external device having a history of being connected to the display apparatus, control the communication module to initiate a communication connection with the external device corresponding to the selected second screen and control the display to display content received from the corresponding external device through the communication module. (Kim teaches based on the DVD title “Kung Fu Panda” image 72; see ¶90, and Fig 12D having the list of records of the target device may be one of various external devices (e.g., DVD players, Blu-ray players, VCRs, PCs, MP3 players, audios, DVix players, and games) that are connected using Bluetooth or infrared or another mechanism, or the short-range communication module to communicate with a target device; see Kim ¶30-¶33; and control the contents corresponding to the DVD title “Kung Fu Panda” image 72 and transmit the control signal through the communication unit, and the DVD title “Kung Fu Panda” image 72 interpreted at least one second screen is displayed in a second orientation; see Kim ¶126, ¶113 and Fig 12D).
(the selected contents may be stored in a memory of the target device instead of being executed in the target device; see Kim ¶123) at least one of title information on the content, a thumbnail of the content (the channel information is thumbnail images 42 and 43; see Kim ¶63), play (a play button 76 may be displayed at the virtual image 72, see Kim ¶119) information on the content, and detailed information on the content (the contents information includes Title of contents provided by the external device, Genre, Play Time, Rating Level, Representative Image, and Snapshot of Main Scene. The virtual image of the contents provided by the remote control device 10 includes various contents information as above. See Kim ¶98) transmitted by the corresponding external device to the display apparatus (a communication unit receiving information of contents provided by the external device and transmitting a control signal to the target display device or the external display device; see Kim ¶11); wherein each of the at least one second screen is configured to display at least one of title information on content recently transmitted by the corresponding external device, a thumbnail of the content recently transmitted by the corresponding external device (the target display device, which is a TV display device displays the virtual image may be a channel browsing image for a plurality of channels, or an image including information about external devices connected to the TV. If the target device is one of external devices such as DVD players, Blu-ray players, VCRs, PCs, MP3 players, audios, DVix players and games, the virtual image may be an image including information about contents providable by the external devices. See ¶36) playback information on the content recently transmitted by the corresponding external device, and detailed information on the content recently transmitted by the corresponding external device (Kim teaches providing both a play button 76 for playing the contents corresponding to  the DVD title “Kung Fu Panda” image 72 in the TV 31. See ¶125).
Regarding claim 6, Kim and Miyake teach the apparatus of claim 5, wherein the content received through the communication module from the corresponding external device is a content most recently played by the external device (Kim teaches the remote control device 10 is oriented toward the TV 31 in a turned-on state, contents displayed currently on the screen of the TV 31 (i.e., a TV broadcast program or a video image played by the DVD player) is displayed on the screen of the remote control device 10 without any change; See Kim ¶53).
Regarding claim 7, Kim and Miyake teach the apparatus of claim 6, wherein the processor is further configured to, based on a screen form of the content most recently transmitted by the external device being in a second orientation, control the motor to rotate a display orientation to the second orientation. (Kim teaches images 52 and 53 including DVD image of the external devices may be displayed vertically in the second orientation; see ¶70 and Fig 7; As modified, Miyake teaches control the motor to rotate the images 52 and 53 including DVD image to the second orientation. See Miyake ¶55, and ¶58. Because Kim further teaches other types of target devices may be one of various external devices (e.g., DVD players, Blu-ray players, VCRs, PCs, MP3 players, audios, DVix players, and games) are applied equally, and greater components (i.e., the motor of Miyake) alternatively are implemented. See Kim ¶165, and ¶167).

Regarding claim 9, Kim and Miyake teach the apparatus of claim 4, wherein the processor is further configured to, based on a second user command being input through the user input module while a highlight is displayed on one second screen, control the display to display at least one third screen corresponding to at least one content recently played through the external device corresponding to the highlighted second screen. (Kim teaches When the target device is a computer or other personal information processing device, the remote control device 10 may control ON/OFF operations, as well as operations specific to the device such as a file search/retrieval, file opening/closing, scrolling, highlighting, cut-and-pasting, emailing, texting, etc. For example, by using one or more of the previously described capabilities, a user may use the remote control device 10 to turn on a computer, open a folder, peruse file names, and cause a selected file to be opened. See Kim ¶161).
Regarding claim 10, Kim and Miyake teach the apparatus of claim 4, wherein the processor is further configured to, based on a third user command being input through the user input module while the first screen is displayed, control the display to display at least one fourth screen corresponding to at least one content recently played on the display apparatus. (Kim teaches the user inputs a user input for dragging in a predetermined direction on the touchscreen. In this case, the remote control device 10 detects a drag input of the user through the touchscreen and rotates or moves the virtual image 74 of the contents in response to the detected drag input, thereby making it possible to browse the contents. Operations other than drag operations (e.g., rotate, etc.), see ¶105. The control unit 11 controls a synthesized image of an actual image captured by the camera 12 and a virtual image related to it. The virtual image may be an image related to a target device photographed. If the target device is a TV, the virtual image may be a channel browsing image for a plurality of channels, or an image including information about external devices connected to the TV. If the target device is one of external devices such as DVD players, Blu-ray players, VCRs, PCs, MP3 players, audios, DVix players and games, the virtual image may be an image including information about contents providable by the external devices. See Kim ¶36).
Regarding claim 11, Kim and Miyake teach the apparatus of claim 10, wherein the processor is further configured to, based on one fourth screen being selected, control the display to display a UI inquiring about changing the display orientation for playing content corresponding to the at least one fourth screen. (Kim teaches The TV 31 or the image display device may display contents received from the external devices 32 and 33. For example, when the DVD player 32 plays and transmits a DVD title to the TV 31, and the TV 31 displays contents included in the DVD title. Also, when a game title is played by the game 33, a game screen is displayed on the TV 31. If the external device is an MP3 player, only sounds may be outputted through the TV 31. If the external device is an audio player, the contents may be an audio disc into a corresponding reader or may be a stored audio file, and the contents information may include Title, Genre, Play Time, Rating Level, Representative Image, and Artist Information. See Kim ¶74).
Regarding claim 12, Kim and Miyake teach the apparatus of claim 4, wherein the processor is further configured to, based on a fourth user command being input through the user input module while the first screen is displayed, display a fifth screen with the first screen to operate in a multi-view mode. (Kim teaches the user may control the remote control device 10 to change an operation mode thereof. The various embodiments may be implemented when the remote control device 10 is in specific operation modes. The specific operation modes may include a control mode, a menu control mode, and a screen synchronization mode. See Kim ¶51). 
Regarding claim 13, Kim and Miyake teach the apparatus of claim 1, wherein the second screen is configured to display at least one of a thumbnail corresponding to an internal content stored in the memory and a thumbnail corresponding to content received from an external device. (Kim teaches in an embodiment of the present invention, channel information is a virtual image generated by the control unit 11. The channel information may be thumbnail images 42 and 43 of other channels than the current channel which are obtained by sequentially scanning a plurality of channels (i.e., a channel browsing operation). The channel browsing operation may be performed in a well-known way. See Kim ¶63).
Regarding claim 14, Kim teaches a method of controlling (see Fig 14, and ¶131-¶143) a display apparatus (151, see ¶183, Fig 17) including a display (151, ¶182) and a motor (not teach) configured to rotate the display (rotate the virtual image 74 of the contents, see ¶105), the method comprising: 
(displaying the channel information of the TV image 41 (interpreted a first screen) in a horizontal orientation; see Kim ¶65, and Fig 7)
displaying, based on a first user command being input through a user input module while the first screen is displayed, at least one second screen having a history of being displayed on the display and having information on a display orientation of the at least one second screen being displayed (displaying, based on a predetermined command input from the user while the TV image 41 is displayed, see ¶64, at least the DVD title “Kung Fu Panda” image 74  having records TV content, DVD content, Wii content, and VCR content are connected to the TV display and the DVD title “Kung Fu Panda” image 72 interpreted at least one second screen is displayed in a second orientation; see Kim ¶90, ¶113,  ¶126, and Fig 7)
displaying, based on one second screen being selected, content corresponding to the selected second screen and controlling, based on a display orientation corresponding to the selected second screen being a second orientation which is different from the first orientation, and rotate the display to the second orientation (displaying the content corresponding the selected DVD title “Kung Fu Panda” image 72, and images 52 and 53 including the selected DVD title are displayed vertically around the actual image 41 of the TV 31; see Kim ¶70, ¶119, ¶126 and Fig 12D).
Kim fails to teach a motor configured to rotate the display.
Miyake teaches the rotation of the display screen of the display apparatus can be driven by a motor. See Miyake ¶55, and ¶58.
target device. Miyake ¶8. Because Kim further teaches other types of terminals (i.e., smart phones, computers, MP3 players, Portable Multimedia Players, digital broadcast terminals, notebook computers), and the target device may be one of various external devices (e.g., DVD players, Blu-ray players, VCRs, PCs, MP3 players, audios, DVix players, and games) are applied equally, and greater components (i.e., the motor of Miyake) alternatively are implemented. See Kim ¶165, and ¶167.
Regarding claim 18, Kim and Miyake teach the method of claim 21, further comprising: storing at least one of title information on the received content (the selected contents may be stored in a memory of the target device instead of being executed in the target device; see Kim ¶123), a thumbnail of the received content (the channel information is thumbnail images 42 and 43; see Kim ¶63), play information on the received content (a play button 76 may be displayed at the virtual image 72, see Kim ¶119), and detailed information on the received content transmitted by the corresponding external device to the display apparatus (the contents information includes Title of contents provided by the external device, Genre, Play Time, Rating Level, Representative Image, and Snapshot of Main Scene. The virtual image of the contents provided by the remote control device 10 includes various contents information as above. See Kim ¶98); and 
(displaying the virtual image may be a channel browsing image for a plurality of channels, or an image including information about external devices connected to the TV. If the target device is one of external devices such as DVD players, Blu-ray players, VCRs, PCs, MP3 players, audios, DVix players and games, the virtual image may be an image including information about contents providable by the external devices. See Kim ¶36) playback information on the content recently transmitted by the corresponding external device, and detailed information on the content recently transmitted by the corresponding external device (Kim teaches providing both a play button 76 for playing the contents corresponding to  the DVD title “Kung Fu Panda” image 72 in the TV 31. See Kim ¶125).
Regarding claim 20, Kim and Miyake teach the method of claim 22, further comprising: based on a screen form of the content most recently transmitted by the corresponding external device being in a second orientation, controlling the motor to rotate the display to the second orientation. (Kim teaches images 52 and 53 including DVD image of the external devices may be displayed vertically in the second orientation; see ¶70 and Fig 7; As modified, Miyake teaches control the motor to rotate the images 52 and 53 including DVD image to the second orientation. See Miyake ¶55, and ¶58. Because Kim further teaches other types of target devices may be one of various external devices (e.g., DVD players, Blu-ray players, VCRs, PCs, MP3 players, audios, DVix players, and games) are applied equally, and greater components (i.e., the motor of Miyake) alternatively are implemented. See Kim ¶165, and ¶167).
Regarding claim 21, Kim and Miyake teach the method of claim 14, wherein, based on the selected second screen corresponding to an external device having a history of being connected to the display apparatus, the displaying the content comprises initiating a communication connection with the external device corresponding to the selected second screen and displaying a received content from the corresponding external device. (Kim teaches based on the DVD title “Kung Fu Panda” image 72; see ¶90, and Fig 12D having the list of records of the target device may be one of various external devices (e.g., DVD players, Blu-ray players, VCRs, PCs, MP3 players, audios, DVix players, and games) that are connected using Bluetooth or infrared or another mechanism, or the short-range communication module to communicate with a target device; see Kim ¶30-¶33; and control the contents corresponding to the DVD title “Kung Fu Panda” image 72 and transmit the control signal through the communication unit, and the DVD title “Kung Fu Panda” image 72 interpreted at least one second screen is displayed in a second orientation; see Kim ¶126, ¶113 and Fig 12D).
Regarding claim 22, Kim and Miyake teach the method of claim 18, wherein the content received through a communication module from the corresponding external device is a content most recently played by the corresponding external device. (Kim teaches the remote control device 10 is oriented toward the TV 31 in a turned-on state, contents displayed currently on the screen of the TV 31 (i.e., a TV broadcast program or a video image played by the DVD player) is displayed on the screen of the remote control device 10 without any change; See Kim ¶53).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: January 20, 2022